      8:20-cv-00412-BCB-MDN Doc # 1 Filed: 10/11/20 Page 1 of 1 - Page ID # 1




                               , UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEBRASKA

SHANE HARRINGTON, H & S CLUB OMAHA,                           Case No.: 8:20-cv-412
INC., CLUB 120, INC. dba INFINITY, Individually
and on Behalf of Others Similarly Situated,

                                     Plaintiffs,
                 - versus -

CITY OF OMAHA, DOUGLAS COUNTY                                 INDIVIDUAL AND CLASS ACTION
NEBRASKA, and AIMEE MELTON, CHRIS                             COMPLAINT AND REQUESTS FOR
JERRAM, PETE FESTERSEN, BEN GRAY,                             EQUITABLE RELIEF
VINNY PALERMO, RICH PAHLS, BRINKER
HARDING, JEAN STOTHERT, TODD
SCHMADERER, STEVE MARTINEZ, TIMOTHY
DUNNING, JASON MENNING, SHAWN
HARPER, SCOTT BURESH, PAUL LAWSON,
MIKE SUNDERMEIER, CHRIS PERKINS,
VAUGHN COTTON, JAMES HALEY, RICHARD
HAWTHORNE, DUANE EIVINS, KURT
URKOSKI, ELIZABETH BUTLER and ADI
POUR, in their individual and official capacities,

                                     Defendants.              JURY DEMANDED

                                        INTRODUCTION

        Since 2017, Defendants have engaged in a custom and policy of discriminatory conduct

 against Plaintiffs resulting in seven-figure lost earnings and violations of Plaintiffs’ civil rights

 and those of their dancers and members. In 2016, Plaintiffs obtained written permission from the

 Omaha law department to open and operate a private membership strip club with BYOB (bring

 your own booze) in Omaha. However, after opening in 2017, the City of Omaha passed a bottle

 club ordinance that attempted to criminalize Plaintiffs’ business. Litigation ensued including

 appeals that were scheduled for argument before the Nebraska Supreme Court and 8 th Circuit

 Court of Appeals. In the summer of 2019, the parties reached an agreement at a City Council

 hearing and confirmed by way of emails that Plaintiffs would be granted a liquor license at 2615
